Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 3, 2018

                                      No. 04-18-00387-CV

                                    IN RE S.J. AND K.T.J.,

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014PA01630
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        The sealed clerk’s record, which contains a sealed supplemental volume, has been filed.
The clerk’s record does not contain “any request for a reporter’s record.” See TEX. R. APP. P.
34.5(a)(9). Appellant’s docketing statement states there is a reporter’s record that was requested
on June 15, 2018. However, the docketing statement does not contain the court reporter’s name.
See id. R. 32.1(a)(i) (requiring the docketing statement to include “the name of the court
reporter”).

        We therefore order appellant Sindy Scott-Hammett to file, by July 10, 2018, an amended
docketing statement that includes the name of the court reporter or court reporters from whom
the reporter’s record was requested. If appellant filed a request for the reporter’s record with the
trial court clerk, we order appellant Sindy Scott-Hammett, by July 10, 2018, to (1) request that
the trial court clerk supplement the clerk’s record with a copy of appellant’s request for the
reporter’s record, and (2) file a copy of any such request to supplement the clerk’s record with
this court.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court